DETAILED ACTION

Status of Claims 
Claims 1-6, 10-13, 15-21, 25-28 & 30 are currently pending and have been examined in this application.  This FINAL communication is in response to the amendment submitted on 6/28/22. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1
Applicant: Step 2A Prong 1…“First, it is important to note that there is no judicial exception explicitly recited in the claims. Nonetheless, the Office asserts that the claims amount to "fundamental economic practice" that fall under "certain methods of organizing human activity", and also alleges that the claims relate to a mental process. See, Office Action at p. 8. Applicant respectfully disagrees. Further, none of the recited features amount to a mental process, such that the feature can be performed in the human mind. Applicant respectfully disagrees. The Supreme Court has identified a number of concepts falling within the "certain methods of organizing human activity" grouping as abstract ideas . . . The term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a certain "method of organizing human activity"), In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). Second, this grouping is limited to activity that falls within the enumerated sub- groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3). See, MPEP § 2106.04(a)(2)(II).  [c]laims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. See SRIInt'l, Inc. v. Cisco Systems, Inc., 930 8EAST \193254928.3 F.3d 1295, 1304 (Fed. Cir. 2019) (declining to identify the claimed collection and analysis of network data as abstract because "the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claims"); CyberSource, 654 F.3d at 1376, 99 USPQ2d at 1699 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859, 97 USPQ2d 1274 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int'l Trade Comm'n, 601 F.3d 1319, 94 USPQ2d 1607 (Fed. Cir. 2010), as directed to inventions that "could not, as a practical matter, be performed entirely in a human's mind"). See, MPEP § 2106.04(a)(2)(III)(A)…. the claims are expressly directed to a technical solution (providing geographical mapping and linking of security and credit risk data via a system configured for integrating and distributing disparate data types in a fully automated (or near fully- automated) manner) to a technical problem (linking available and broadly known data such as demographic or economic data and assigning this data directly to a security that shares a same geo- spatial profile), none of which can be received, implemented, or resolved in the human mind or by organizing human activity. Succinctly stated, the claims are directed to systems and computer-implemented methods for geo-mapping and linking disparate datasets via a very specifically configured database and data table linkage…. the claims accomplish the claimed technical solution via one or more special purpose computer systems specifically configured for geo-spatial data extraction, analysis, and linking. For example, the special purpose computer system may obtain geo-spatial data, security data, and other data from one or more data source systems. The system also specifically creates, 9EAST\193254928.3in at least one database, data tables including a first data table, a second data table and a third data table. The creation of three separate table tables are important for the storage and linking of different data types, and enable improved storage and data retrieval for faster and more accurate search results. 
More specifically, once the geo-spatial data, security data, and other data have been received, the special purpose computer system may create one or more cross-references between one or more location indicators (e.g., zip codes) and one or more geo-spatial areas, and store the created cross-references in the first data table. The special purpose computer system may additionally generate credit risk indicator data that is stored in the second data table. Additionally, Applicant's system may create a first link between a security and one or more geo-spatial areas, create a second link between the credit risk indicator(s) and the security to form instrument-level data, and store the instrument-level data in a third database table. In this manner, the data that is stored in the three separate data tables are linked with specific linking information as determined by the system…creation of separate data tables with specific linkages related to improved storage and retrieval of data in a database. Accordingly, the creation of a very specific and improved data storage and retrieval system are indeed directed to patent-eligible subject matter under Prong 1.”

Examiner:  The claims are still directed to an abstract idea of mapping and linking disparate data.  This falls under certain methods of organizing human activity as a fundamental economic practice for mitigating risk.  Alternatively it can also be viewed as a mental process.  Claims can recite a mental process even if they are claimed as being performed on a computer Gottschalk v. Benson, 409 U.S. 63; "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person' s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).

Issue #2
Applicant: Step 2A Prong 2… “Applicant submits that the claims do (at a minimum) integrate any alleged judicial exception into a practical application, and that the claims are not merely the result of a drafting effort designed to monopolize the judicial exception. For example, as discussed above, the pending claims recite (among other things) a specific manner of: 
" obtain the geo-spatial data, the security data and the other data from among the one or more data source systems, " create, in at least one database, one or more data tables including at least one first data table, at least one second data table, and at least one third data table, " generating and storing specific types of data among the first and second data tables and creating first and second links between the data in the specific data tables, " forming instrument-level data for a specific security based on the first/second links and the first/second data tables, and " store the instrument-level data for the specific security in the third data table. These additional elements amount to an improved systems and methods of data storage, data retrieval, data structure integration and distribution and, more particularly, to systems and methods for the geographical mapping and linking of disparate data structures for interaction, and thus, a practical application of any alleged abstract idea. For example, as recited in Applicant's Specification, It should be understood that system 100 of the present disclosure refers to a computing system having sufficient processing and memory capabilities to perform the specialized functions described herein . .. The described operations and their routines/algorithms may be embodied in specialized software, firmware, specially-configured hardware or any combinations thereof. The methods described herein (that may be conducted by geo mapping and dissemination system 100 of the present disclosure) may be performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, programmable logic, microcode, etc.), software (such as instructions run on a processing device), or a combination thereof. In one embodiment, the methods described herein may be performed by one or more specialized processing components. See, Specification at paras. [0082]-[0084]. 
Indeed, representative independent Claim 1 recites a number of additional elements that cannot possibly be considered a mental process or certain methods of organizing human activity because they only exist in the computer realm, and do not expressly involve fundamental economic practices nor are they commercial in nature, as discussed above. 
And the claimed invention is directed to a unique solution to a very specific technical problem. For example, as described in para. [0021] of the subject Specification: The geo mapping system of the present disclosure solves the problem of linking available and broadly known data such as demographic or economic data and assigning this data directly to a security that shares a same geo-spatial profile. Such a linkage does not exist other than the geo mapping system of the present disclosure. Indeed, conventional systems do not consider such geo-spatial data and thus do not provide the credit risk indicators associated with the linked geo-spatial data of the present disclosure . . . The credit risk indicator(s) that are associated with a geo-spatial area may provide an improved (e.g., more accurate) indication of credit risk for the particular security. For example, a high migration into a particular area, rising incomes in the particular and the like may provide a lower credit risk compared to a low migration into the area and reduced incomes. Accordingly, the previously nebulous connection is made precise by the geo mapping system of the present disclosure, and results in more accurate analysis of municipal securities. As described at paras. [0019] and [0022] of the subject Specification, Applicant's solution solves a very specific technical problem in existing systems: 
a geographical mapping ("geo mapping" herein) system that may create one or more geo- spatial links between one or more securities (e.g., financial instrument(s) in the municipal finance market) and other information that may be sourced and indexed by location ... 
Accordingly, the previously nebulous connection is made precise by the geo mapping system of the present disclosure, and results in more accurate analysis of municipal securities. 
Thus, because the Applicant's Specification clearly describes a technical solution to a technical problem, any reasonable observer would conclude that the Applicant's Specification indeed and unequivocally provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.

Examiner:  The applicant’s argument is not persuasive.  How does the invention go beyond the apply-it standard?  Applicant should consider what other technical elements can be incorporated to further advance the discussion.  For example, is there a reduction to the processing of the computer itself due to the database structuring?

Issue #3
Applicant: Applicant's claims are comparable to the patent-eligible claims of Enfish. Similar to Enfish, Applicant's invention for obtaining geo-spatial data from one or more (external) data sources, creating first/second/third data tables in at least one database, generating cross- reference data / credit risk data for various geo-spatial areas, storing the cross/reference data/ credit risk data in the first/ second data tables, identifying at least one municipal security associated with at least one among the zip codes, creating a first link between the e municipal security and at least one among the geo-spatial areas, creating a second link between the credit risk indicator data (in the second data table) and the security based on the first link (to form instrument-level data for the specific security that includes at least one credit risk identifier), and storing the instrument-level data for the specific security in the third data table, certainly provides a computer-based improvement to electronic computer systems. Indeed, Applicant's claimed system having a specifically configured database with three data tables configured to store particular data with particular first/second links as claimed provides an improved data storage and retrieval system.  Enfish made it clear that even an otherwise generic database that achieves improvements over conventional technology is patent-eligible. (See, Enfish at 1337). It is Applicant's inclusion of (at a minimum) a novel database with the specifically configured three data tables, data created in the specific tables and linkages that provides the specific improvements in the functioning of the computer system itself, including to the data storage, data retrieval, data aggregation, accuracy and efficiency of the computer system, as discussed above. As such, the claims are patent-eligible in view of Enfish. 

Examiner:  Applicant’s comparisons of the claims of the instant case with those of Enfish are not persuasive. In Enfish, the claims describe the steps of configuring a computer memory in accordance with a self-referential table. On the other hand the claims of the instant case employ a generic computer system comprising a memory and a generic processor with suitable programming to perform the claimed functions. The claims in the instant application are applying computers to a problem rooted in abstract idea. There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond what is mentioned in the rejection below using the claimed system. The claimed sequence of steps comprises only "conventional steps, specified at a high level of generality," which is insufficient to supply an "inventive concept." Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). Also the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d __, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014).

Issue #4
Applicant:  “Applicant submits that the pending claims recite significantly more than any abstract idea. Indeed, when considered as a whole, it is clear that the claimed elements provide actual improvements in order processing systems in the art. As a result, the claims cannot possibly be construed as well-understood, routine, and conventional in this art. Therefore, Applicant's claims indeed provide an inventive concept. Any attempted rebuttal by the Office of said inventive concept would necessarily require factual evidence under Step 2B and the Berkheimer standard… Like in Berkheimer, the Applicant's Specification also explicitly describes improvements yielded by the claimed invention, and the limitations that are used to achieve such improvements are explicitly recited in the claims, as discussed above. This means that, at a minimum, the question of whether the claims are "well-understood, routine, and conventional" is indeed a question of fact requiring factual evidence to support its determination. Absent such evidence, any rejection based on the incorrect premise that the claims merely recite well-understood, routine, and conventional features must be withdrawn.”

Examiner:   The requirements of Berkheimer have been fulfilled.  Since there are no additional elements in the claim that would be considered significantly more, the analysis does not need to proceed to STEP 2B.  The applicant is conflating the “apply-it” standard with the WURC standard, and should the applicant need further factual basis for what is considered well-known understood routine and conventional to see MPEP 2106.05(d) II “ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS”.  Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited abstract idea.   

Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). Furthermore, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. (MPEP 2106.05 (I))

No Prior Art rejection

Claims 1-6, 10-13, 15-21, 25-28 & 30 overcome 35 U.S.C. 102/103 for the following reasons:  

The claimed invention is non-obvious as nothing in the prior art of record would suggest that the references would be combined the way they are set forth in the rejection to teach the claimed invention without knowledge of the applicant' s disclosure.  

The closest prior art of record includes:

Coorey (US 20210149927) provides systems and methods for generating geographic specific risk ratings.

Mohiuddin (US 20110320433) provides for the association of metadata with different sources of data (e.g., database tables) that allows a single view of data from the sources to be created.

Cella (US 20200294128) provides a system and method of a smart contract and distributed ledger platform with blockchain custody service that provides a geolocation of an asset or security.

Joseph (US 7595725) provides a system and method for identifying, from a set of geographical areas, a set of target areas that overlap a map view or view part of a map. 

Examiner Suggestion(s)

The following suggestions to the claim limitations place the claims in better form by improving consistency within the claims and/or with respect to the specification:

Claim  1:

The following is suggested language to better improve claim form by making the claim language more consistent with Claim 16: “create, in at least one database, one or more data tables including at least one first data-table, at least one  second data table and at least one  third data-table:” (emphasis in bold).



Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “one or more data source systems configured to” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21, 25-28 & 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16:
The claim is indefinite. The limitation talks about creating one or more data tables.  If only one is selected, then it can not include 3 tables (a first, second and third table).  The language should be amended to say “creating…data tables”.  Also see the remarks (bottom of page 9, top of page 10: “specifically creates, in at least one database, data tables including a first data table, a second data table and a third data table”.

Dependent claims are rejected by way of its dependency.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 10-13, 15-21, 25-28 & 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 16.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 



one or more data source systems configured to generate geo-spatial data, security data and other data; at least one server in communication with the one or more data source systems, the at least one server configured to: obtain the geo-spatial data, the security data and the other data from among the one or more data source systems; create, in at least one database, one or more data tables including at least one first data table, at least one one second data table and at least one one third data table; create one or more cross-references between one or more zip codes and one or more geo-spatial areas based on at least one statistical algorithm, in accordance with the geo-spatial data among the one or more data source systems; wherein the at least one statistical algorithm is configured to map the one or more zip codes to the one or more geo-spatial areas based on a maximum area of intersection between the one or more zip codes in accordance with at least one predetermined criteria that includes one or more of a coverage area and a population density; store the created cross-references in the at least one first data table; generate, for each of the one or more geo-spatial areas, at least one credit risk indicator based on the other data among the one or more data source systems, to form credit risk indicator data; store the credit risk indicator data in the at least one second data table; identify at least one municipal security of the security data among the one or more data source systems, the at least one municipal security associated with at least one among the one or more zip codes; create a first link between the at least one municipal security and at least one among the one or more geo-spatial areas based on the created cross-references in the at least one first data table; create a second link between the at least one credit risk indicator among the credit risk indicator data in the at least one second data table and the at least one municipal security based on the first link, to form instrument-level data for the at least one municipal security including the at least one indicator; and store the instrument-level data for the at least one municipal security in at least one third data table.  




which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice) or a Mental process (concept performed in the human mind) of mapping and linking of disparate data.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Similarly if a claim limitation under its BRI, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. (Claims can recite a mental process even if they are claimed as being performed on a computer Gottschalk v. Benson, 409 U.S. 63; "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person' s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).)

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The data source systems, server, database and data tables in Claim 1 are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 3 & 18 – devices, external distribution system, external database – generic computer components; Claim 13 & 28 – in-memory cache – generic computer component used to further implement the abstract idea; Claim 15 & 30 – interactive GUI, device - generic computer component used to further implement the abstract idea;) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	

Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Kapoor (US 8812482) provides a data translator system which collects consumer account information from a variety of data sources, arranges the collected data to score each consumer, and devises consumer-specific contact strategies for automatic execution.

Arye (US 20210034598) provides a database system that converts a representation of data involving a set of rows of a source database table, each row comprising multiple values, into a representation involving a single row stored in a target database table, each column of the row comprising arrays of values from the set. 

Griffith (US 20180314705) provides an interface between repositories of disparate datasets and computing machine-based entities that seek access to the datasets, and, more specifically, to a computing and data storage platform that facilitates consolidation of one or more datasets, whereby data ingestion is performed to form data representing layered data files and data arrangements to facilitate, for example, interrelations among a system of networked collaborative datasets.

Collins (US 20140310162) provides location information that may be gathered, managed, stored, and/or otherwise utilized to determine unique geo-referenced locations. The geo-referenced locations may be utilized to inform various processes and decisions such as insurance underwriting, risk assessment, pricing, and risk/loss control.

Sorrells (US 20050096849) provides a system and method for collecting, interpreting and disseminating agronomic geospatially-enhanced data is disclosed. The system collects and aggregates agronomic data based on a commodity, such as geospatially-enhanced data, from a variety of local and remote data sources. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695